                Case 2:20-cv-04055-AB Document 7 Filed 09/18/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



MELVIN JOHNAKIN                                :           CIVIL ACTION
                                               :
                                               :
                  v.                           :
                                               :
                                               :
UNITED STATES POSTAL SERVICE                   :           NO. 20-4055


                                           NOTICE

         AND NOW, this 18th day of September 2020, the Rule 16 Telephone Conference is
rescheduled in the above captioned matter for Thursday, September 24, 2020 at 11:30 a.m. Call in
information remains the same.




                                                   ATTEST:


                                                   _s/ Joseph B. Walton_______________
                                                   Joseph B. Walton,
                                                   Civil Deputy to Honorable
                                                   Anita B. Brody




Civ 12 (9/83)
